Exhibit 10.31

FHLMC Loan No. 504149296
Huntington Athletic Club Apartments

MULTIFAMILY NOTE

MULTISTATE – FIXED RATE

(REVISION DATE  2-15-2008)

 

US $2,000,000.00

Effective Date:  As of December 30, 2008

FOR VALUE RECEIVED, the undersigned (together with such party's or parties'
successors and assigns, "Borrower") jointly and severally (if more than one)
promises to pay to the order of CAPMARK BANK, a Utah industrial bank, the
principal sum of Two Million and 00/100 Dollars (US $2,000,000.00), with
interest on the unpaid principal balance, as hereinafter provided.


1.                  DEFINED TERMS. 


(A)                AS USED IN THIS NOTE:

"Base Recourse" means a portion of the Indebtedness equal to zero percent (0%)
of the original principal balance of this Note.

"Business Day" means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.

"Default Rate" means an annual interest rate equal to four (4) percentage points
above the Fixed Interest Rate.  However, at no time will the Default Rate exceed
the Maximum Interest Rate.

"Fixed Interest Rate" means the annual interest rate of six and two hundred
seventy thousandths percent (6.270%).

"Installment Due Date" means, for any monthly installment of interest only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note. The "First Installment Due Date"
under this Note is February 1, 2009.

"Lender" means the holder from time to time of this Note.

"Loan" means the loan evidenced by this Note.

"Maturity Date" means the earlier of (i) June 1, 2020 (the "Scheduled Maturity
Date"), and (ii) the date on which the unpaid principal balance of this Note
becomes due and payable by acceleration or otherwise pursuant to the Loan
Documents or the exercise by Lender of any right or remedy under any Loan
Document.

"Maximum Interest Rate" means the rate of interest that results in the maximum
amount of interest allowed by applicable law.

"Prepayment Premium Period" means the period during which, if a prepayment of
principal occurs, a prepayment premium will be payable by Borrower to Lender. 
The Prepayment Premium Period is the period from and including the date of this
Note until but not including the first day of the Window Period.

"Security Instrument" means the multifamily mortgage, deed to secure debt or
deed of trust effective as of the effective date of this Note, from Borrower to
or for the benefit of Lender and securing this Note.

"Treasury Security" means the 8.500% U.S. Treasury Security due February 15,
2020.

"Window Period" means the six (6) consecutive calendar month period prior to the
Scheduled Maturity Date.

"Yield Maintenance Period" means the period from and including the date of this
Note until but not including January 1, 2020.


(B)               OTHER CAPITALIZED TERMS USED BUT NOT DEFINED IN THIS NOTE
SHALL HAVE THE MEANINGS GIVEN TO SUCH TERMS IN THE SECURITY INSTRUMENT.


2.                  ADDRESS FOR PAYMENT.  ALL PAYMENTS DUE UNDER THIS NOTE SHALL
BE PAYABLE AT C/O CAPMARK FINANCE INC., 116 WELSH ROAD, HORSHAM, PENNSYLVANIA 
19044, ATTN:  SERVICING - ACCOUNT MANAGER, OR SUCH OTHER PLACE AS MAY BE
DESIGNATED BY NOTICE TO BORROWER FROM OR ON BEHALF OF LENDER.


3.                  PAYMENTS. 


(A)                INTEREST WILL ACCRUE ON THE OUTSTANDING PRINCIPAL BALANCE OF
THIS NOTE AT THE FIXED INTEREST RATE, SUBJECT TO THE PROVISIONS OF SECTION 8 OF
THIS NOTE. 


(B)               INTEREST UNDER THIS NOTE SHALL BE COMPUTED, PAYABLE AND
ALLOCATED ON THE BASIS OF A 360-DAY YEAR CONSISTING OF TWELVE 30-DAY MONTHS.


(C)                UNLESS DISBURSEMENT OF PRINCIPAL IS MADE BY LENDER TO
BORROWER ON THE FIRST DAY OF A CALENDAR MONTH, INTEREST FOR THE PERIOD BEGINNING
ON THE DATE OF DISBURSEMENT AND ENDING ON AND INCLUDING THE LAST DAY OF SUCH
CALENDAR MONTH SHALL BE PAYABLE BY BORROWER SIMULTANEOUSLY WITH THE EXECUTION OF
THIS NOTE.  IF DISBURSEMENT OF PRINCIPAL IS MADE BY LENDER TO BORROWER ON THE
FIRST DAY OF A CALENDAR MONTH, THEN NO PAYMENT WILL BE DUE FROM BORROWER AT THE
TIME OF THE EXECUTION OF THIS NOTE.  THE INSTALLMENT DUE DATE FOR THE FIRST
MONTHLY INSTALLMENT PAYMENT UNDER SECTION 3(D) OF INTEREST ONLY OR PRINCIPAL AND
INTEREST, AS APPLICABLE, WILL BE THE FIRST INSTALLMENT DUE DATE SET FORTH IN
SECTION 1(A) OF THIS NOTE.  EXCEPT AS PROVIDED IN THIS SECTION 3(C) AND IN
SECTION 10, ACCRUED INTEREST WILL BE PAYABLE IN ARREARS.


(D)               BEGINNING ON THE FIRST INSTALLMENT DUE DATE, AND CONTINUING
UNTIL AND INCLUDING THE MONTHLY INSTALLMENT DUE ON THE MATURITY DATE, PRINCIPAL
AND ACCRUED INTEREST SHALL BE PAYABLE BY BORROWER IN CONSECUTIVE MONTHLY
INSTALLMENTS DUE AND PAYABLE ON THE FIRST DAY OF EACH CALENDAR MONTH.  THE
AMOUNT OF THE MONTHLY INSTALLMENT OF PRINCIPAL AND INTEREST PAYABLE PURSUANT TO
THIS SECTION 3(D) ON AN INSTALLMENT DUE DATE SHALL BE TWELVE THOUSAND THREE
HUNDRED FORTY AND 37/100 DOLLARS ($12,340.37).


(E)                ALL REMAINING INDEBTEDNESS, INCLUDING ALL PRINCIPAL AND
INTEREST, SHALL BE DUE AND PAYABLE BY BORROWER ON THE MATURITY DATE.


(F)                 ALL PAYMENTS UNDER THIS NOTE SHALL BE MADE IN IMMEDIATELY
AVAILABLE U.S. FUNDS.


(G)                ANY REGULARLY SCHEDULED MONTHLY INSTALLMENT OF INTEREST ONLY
OR PRINCIPAL AND INTEREST PAYABLE PURSUANT TO THIS SECTION 3 THAT IS RECEIVED BY
LENDER BEFORE THE DATE IT IS DUE SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE
DUE DATE FOR THE PURPOSE OF CALCULATING INTEREST DUE.


(H)                ANY ACCRUED INTEREST REMAINING PAST DUE FOR 30 DAYS OR MORE,
AT LENDER'S DISCRETION, MAY BE ADDED TO AND BECOME PART OF THE UNPAID PRINCIPAL
BALANCE OF THIS NOTE AND ANY REFERENCE TO "ACCRUED INTEREST" SHALL REFER TO
ACCRUED INTEREST WHICH HAS NOT BECOME PART OF THE UNPAID PRINCIPAL BALANCE.  ANY
AMOUNT ADDED TO PRINCIPAL PURSUANT TO THE LOAN DOCUMENTS SHALL BEAR INTEREST AT
THE APPLICABLE RATE OR RATES SPECIFIED IN THIS NOTE AND SHALL BE PAYABLE WITH
SUCH INTEREST UPON DEMAND BY LENDER AND ABSENT SUCH DEMAND, AS PROVIDED IN THIS
NOTE FOR THE PAYMENT OF PRINCIPAL AND INTEREST.   


4.                  APPLICATION OF PAYMENTS.  IF AT ANY TIME LENDER RECEIVES,
FROM BORROWER OR OTHERWISE, ANY AMOUNT APPLICABLE TO THE INDEBTEDNESS WHICH IS
LESS THAN ALL AMOUNTS DUE AND PAYABLE AT SUCH TIME, LENDER MAY APPLY THE AMOUNT
RECEIVED TO AMOUNTS THEN DUE AND PAYABLE IN ANY MANNER AND IN ANY ORDER
DETERMINED BY LENDER, IN LENDER'S DISCRETION.  BORROWER AGREES THAT NEITHER
LENDER'S ACCEPTANCE OF A PAYMENT FROM BORROWER IN AN AMOUNT THAT IS LESS THAN
ALL AMOUNTS THEN DUE AND PAYABLE NOR LENDER'S APPLICATION OF SUCH PAYMENT SHALL
CONSTITUTE OR BE DEEMED TO CONSTITUTE EITHER A WAIVER OF THE UNPAID AMOUNTS OR
AN ACCORD AND SATISFACTION.


5.                  SECURITY.  THE INDEBTEDNESS IS SECURED BY, AMONG OTHER
THINGS, THE SECURITY INSTRUMENT, AND REFERENCE IS MADE TO THE SECURITY
INSTRUMENT FOR OTHER RIGHTS OF LENDER AS TO COLLATERAL FOR THE INDEBTEDNESS.


6.                  ACCELERATION.  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE ENTIRE UNPAID PRINCIPAL BALANCE, ANY ACCRUED INTEREST, ANY
PREPAYMENT PREMIUM PAYABLE UNDER SECTION 10, AND ALL OTHER AMOUNTS PAYABLE UNDER
THIS NOTE AND ANY OTHER LOAN DOCUMENT, SHALL AT ONCE BECOME DUE AND PAYABLE, AT
THE OPTION OF LENDER, WITHOUT ANY PRIOR NOTICE TO BORROWER (EXCEPT IF NOTICE IS
REQUIRED BY APPLICABLE LAW, THEN AFTER SUCH NOTICE).  LENDER MAY EXERCISE THIS
OPTION TO ACCELERATE REGARDLESS OF ANY PRIOR FORBEARANCE.  FOR PURPOSES OF
EXERCISING SUCH OPTION, LENDER SHALL CALCULATE THE PREPAYMENT PREMIUM AS IF
PREPAYMENT OCCURRED ON THE DATE OF ACCELERATION.  IF PREPAYMENT OCCURS
THEREAFTER, LENDER SHALL RECALCULATE THE PREPAYMENT PREMIUM AS OF THE ACTUAL
PREPAYMENT DATE.


7.                  LATE CHARGE.


(A)                IF ANY MONTHLY INSTALLMENT OF INTEREST OR PRINCIPAL AND
INTEREST OR OTHER AMOUNT PAYABLE UNDER THIS NOTE OR UNDER THE SECURITY
INSTRUMENT OR ANY OTHER LOAN DOCUMENT IS NOT RECEIVED IN FULL BY LENDER WITHIN
TEN (10) DAYS AFTER THE INSTALLMENT OR OTHER AMOUNT IS DUE, COUNTING FROM AND
INCLUDING THE DATE SUCH INSTALLMENT OR OTHER AMOUNT IS DUE (UNLESS APPLICABLE
LAW REQUIRES A LONGER PERIOD OF TIME BEFORE A LATE CHARGE MAY BE IMPOSED, IN
WHICH EVENT SUCH LONGER PERIOD SHALL BE SUBSTITUTED), BORROWER SHALL PAY TO
LENDER, IMMEDIATELY AND WITHOUT DEMAND BY LENDER, A LATE CHARGE EQUAL TO FIVE
PERCENT (5%) OF SUCH INSTALLMENT OR OTHER AMOUNT DUE (UNLESS APPLICABLE LAW
REQUIRES A LESSER AMOUNT BE CHARGED, IN WHICH EVENT SUCH LESSER AMOUNT SHALL BE
SUBSTITUTED). 


(B)               BORROWER ACKNOWLEDGES THAT ITS FAILURE TO MAKE TIMELY PAYMENTS
WILL CAUSE LENDER TO INCUR ADDITIONAL EXPENSES IN SERVICING AND PROCESSING THE
LOAN AND THAT IT IS EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE THOSE
ADDITIONAL EXPENSES.  BORROWER AGREES THAT THE LATE CHARGE PAYABLE PURSUANT TO
THIS SECTION REPRESENTS A FAIR AND REASONABLE ESTIMATE, TAKING INTO ACCOUNT ALL
CIRCUMSTANCES EXISTING ON THE DATE OF THIS NOTE, OF THE ADDITIONAL EXPENSES
LENDER WILL INCUR BY REASON OF SUCH LATE PAYMENT.  THE LATE CHARGE IS PAYABLE IN
ADDITION TO, AND NOT IN LIEU OF, ANY INTEREST PAYABLE AT THE DEFAULT RATE
PURSUANT TO SECTION 8.


8.                  DEFAULT RATE. 


(A)                SO LONG AS (I) ANY MONTHLY INSTALLMENT UNDER THIS NOTE
REMAINS PAST DUE FOR THIRTY (30) DAYS OR MORE OR (II) ANY OTHER EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, THEN NOTWITHSTANDING ANYTHING IN SECTION 3 OF
THIS NOTE TO THE CONTRARY, INTEREST UNDER THIS NOTE SHALL ACCRUE ON THE UNPAID
PRINCIPAL BALANCE FROM THE INSTALLMENT DUE DATE OF THE FIRST SUCH UNPAID MONTHLY
INSTALLMENT OR THE OCCURRENCE OF SUCH OTHER EVENT OF DEFAULT, AS APPLICABLE, AT
THE DEFAULT RATE. 


(B)               FROM AND AFTER THE MATURITY DATE, THE UNPAID PRINCIPAL BALANCE
SHALL CONTINUE TO BEAR INTEREST AT THE DEFAULT RATE UNTIL AND INCLUDING THE DATE
ON WHICH THE ENTIRE PRINCIPAL BALANCE IS PAID IN FULL. 


(C)                BORROWER ACKNOWLEDGES THAT (I) ITS FAILURE TO MAKE TIMELY
PAYMENTS WILL CAUSE LENDER TO INCUR ADDITIONAL EXPENSES IN SERVICING AND
PROCESSING THE LOAN, (II) DURING THE TIME THAT ANY MONTHLY INSTALLMENT UNDER
THIS NOTE IS DELINQUENT FOR THIRTY (30) DAYS OR MORE, LENDER WILL INCUR
ADDITIONAL COSTS AND EXPENSES ARISING FROM ITS LOSS OF THE USE OF THE MONEY DUE
AND FROM THE ADVERSE IMPACT ON LENDER'S ABILITY TO MEET ITS OTHER OBLIGATIONS
AND TO TAKE ADVANTAGE OF OTHER INVESTMENT OPPORTUNITIES; AND (III)  IT IS
EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE THOSE ADDITIONAL COSTS AND
EXPENSES.  BORROWER ALSO ACKNOWLEDGES THAT, DURING THE TIME THAT ANY MONTHLY
INSTALLMENT UNDER THIS NOTE IS DELINQUENT FOR THIRTY (30) DAYS OR MORE OR ANY
OTHER EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, LENDER'S RISK OF
NONPAYMENT OF THIS NOTE WILL BE MATERIALLY INCREASED AND LENDER IS ENTITLED TO
BE COMPENSATED FOR SUCH INCREASED RISK.  BORROWER AGREES THAT THE INCREASE IN
THE RATE OF INTEREST PAYABLE UNDER THIS NOTE TO THE DEFAULT RATE REPRESENTS A
FAIR AND REASONABLE ESTIMATE, TAKING INTO ACCOUNT ALL CIRCUMSTANCES EXISTING ON
THE DATE OF THIS NOTE, OF THE ADDITIONAL COSTS AND EXPENSES LENDER WILL INCUR BY
REASON OF THE BORROWER'S DELINQUENT PAYMENT AND THE ADDITIONAL COMPENSATION
LENDER IS ENTITLED TO RECEIVE FOR THE INCREASED RISKS OF NONPAYMENT ASSOCIATED
WITH A DELINQUENT LOAN.


9.                  LIMITS ON PERSONAL LIABILITY.


(A)                EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 9, BORROWER
SHALL HAVE NO PERSONAL LIABILITY UNDER THIS NOTE, THE SECURITY INSTRUMENT OR ANY
OTHER LOAN DOCUMENT FOR THE REPAYMENT OF THE INDEBTEDNESS OR FOR THE PERFORMANCE
OF ANY OTHER OBLIGATIONS OF BORROWER UNDER THE LOAN DOCUMENTS AND LENDER'S ONLY
RECOURSE FOR THE SATISFACTION OF THE INDEBTEDNESS AND THE PERFORMANCE OF SUCH
OBLIGATIONS SHALL BE LENDER'S EXERCISE OF ITS RIGHTS AND REMEDIES WITH RESPECT
TO THE MORTGAGED PROPERTY AND TO ANY OTHER COLLATERAL HELD BY LENDER AS SECURITY
FOR THE INDEBTEDNESS.  THIS LIMITATION ON BORROWER'S LIABILITY SHALL NOT LIMIT
OR IMPAIR LENDER'S ENFORCEMENT OF ITS RIGHTS AGAINST ANY GUARANTOR OF THE
INDEBTEDNESS OR ANY GUARANTOR OF ANY OTHER OBLIGATIONS OF BORROWER.


(B)               BORROWER SHALL BE PERSONALLY LIABLE TO LENDER FOR THE AMOUNT
OF THE BASE RECOURSE, PLUS ANY OTHER AMOUNTS FOR WHICH BORROWER HAS PERSONAL
LIABILITY UNDER THIS SECTION 9.


(C)                IN ADDITION TO THE BASE RECOURSE, BORROWER SHALL BE
PERSONALLY LIABLE TO LENDER FOR THE REPAYMENT OF A FURTHER PORTION OF THE
INDEBTEDNESS EQUAL TO ANY LOSS OR DAMAGE SUFFERED BY LENDER AS A RESULT OF THE
OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:

(I)                  BORROWER FAILS TO PAY TO LENDER UPON DEMAND AFTER AN EVENT
OF DEFAULT ALL RENTS TO WHICH LENDER IS ENTITLED UNDER SECTION 3(A) OF THE
SECURITY INSTRUMENT AND THE AMOUNT OF ALL SECURITY DEPOSITS COLLECTED BY
BORROWER FROM TENANTS THEN IN RESIDENCE.  HOWEVER, BORROWER WILL NOT BE
PERSONALLY LIABLE FOR ANY FAILURE DESCRIBED IN THIS SUBSECTION (I) IF BORROWER
IS UNABLE TO PAY TO LENDER ALL RENTS AND SECURITY DEPOSITS AS REQUIRED BY THE
SECURITY INSTRUMENT BECAUSE OF A VALID ORDER ISSUED IN A BANKRUPTCY,
RECEIVERSHIP, OR SIMILAR JUDICIAL PROCEEDING.

(II)                BORROWER FAILS TO APPLY ALL INSURANCE PROCEEDS AND
CONDEMNATION PROCEEDS AS REQUIRED BY THE SECURITY INSTRUMENT.  HOWEVER, BORROWER
WILL NOT BE PERSONALLY LIABLE FOR ANY FAILURE DESCRIBED IN THIS SUBSECTION (II)
IF BORROWER IS UNABLE TO APPLY INSURANCE OR CONDEMNATION PROCEEDS AS REQUIRED BY
THE SECURITY INSTRUMENT BECAUSE OF A VALID ORDER ISSUED IN A BANKRUPTCY,
RECEIVERSHIP, OR SIMILAR JUDICIAL PROCEEDING.

(III)               BORROWER FAILS TO COMPLY WITH SECTION 14(G) OR (H) OF THE
SECURITY INSTRUMENT RELATING TO THE DELIVERY OF BOOKS AND RECORDS, STATEMENTS,
SCHEDULES AND REPORTS. 

(IV)              BORROWER FAILS TO PAY WHEN DUE IN ACCORDANCE WITH THE TERMS OF
THE SECURITY INSTRUMENT THE AMOUNT OF ANY ITEM BELOW MARKED "DEFERRED"; PROVIDED
HOWEVER, THAT IF NO ITEM IS MARKED "DEFERRED", THIS SECTION 9(C)(IV) SHALL BE OF
NO FORCE OR EFFECT.

[Deferred]        Hazard Insurance premiums or other insurance premiums,

[Deferred]        Taxes,

[Deferred]        water and sewer charges (that could become a lien on the
Mortgaged Property),

[N/A]               ground rents,

[Deferred]        assessments or other charges (that could become a lien on the
Mortgaged Property)


(D)               IN ADDITION TO THE BASE RECOURSE, BORROWER SHALL BE PERSONALLY
LIABLE TO LENDER FOR:

(I)                  THE PERFORMANCE OF ALL OF BORROWER'S OBLIGATIONS UNDER
SECTION 18 OF THE SECURITY INSTRUMENT (RELATING TO ENVIRONMENTAL MATTERS);

(II)                THE COSTS OF ANY AUDIT UNDER SECTION 14(G) OF THE SECURITY
INSTRUMENT; AND

(III)               ANY COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH
THE COLLECTION OF ANY AMOUNT FOR WHICH BORROWER IS PERSONALLY LIABLE UNDER THIS
SECTION 9, INCLUDING ATTORNEYS' FEES AND COSTS AND THE COSTS OF CONDUCTING ANY
INDEPENDENT AUDIT OF BORROWER'S BOOKS AND RECORDS TO DETERMINE THE AMOUNT FOR
WHICH BORROWER HAS PERSONAL LIABILITY.


(E)                ALL PAYMENTS MADE BY BORROWER WITH RESPECT TO THE
INDEBTEDNESS AND ALL AMOUNTS RECEIVED BY LENDER FROM THE ENFORCEMENT OF ITS
RIGHTS UNDER THE SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
APPLIED FIRST TO THE PORTION OF THE INDEBTEDNESS FOR WHICH BORROWER HAS NO
PERSONAL LIABILITY.


(F)                 NOTWITHSTANDING THE BASE RECOURSE, BORROWER SHALL BECOME
PERSONALLY LIABLE TO LENDER FOR THE REPAYMENT OF ALL OF THE INDEBTEDNESS UPON
THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS OF DEFAULT:

(I)                  BORROWER'S OWNERSHIP OF ANY PROPERTY OR OPERATION OF ANY
BUSINESS NOT PERMITTED BY SECTION 33 OF THE SECURITY INSTRUMENT;

(II)                A TRANSFER (INCLUDING, BUT NOT LIMITED TO, A LIEN OR
ENCUMBRANCE) THAT IS AN EVENT OF DEFAULT UNDER SECTION 21 OF THE SECURITY
INSTRUMENT, OTHER THAN A TRANSFER CONSISTING SOLELY OF THE INVOLUNTARY REMOVAL
OR INVOLUNTARY WITHDRAWAL OF A GENERAL PARTNER IN A LIMITED PARTNERSHIP OR A
MANAGER IN A LIMITED LIABILITY COMPANY; OR

(III)               FRAUD OR WRITTEN MATERIAL MISREPRESENTATION BY BORROWER OR
ANY OFFICER, DIRECTOR, PARTNER, MEMBER OR EMPLOYEE OF BORROWER IN CONNECTION
WITH THE APPLICATION FOR OR CREATION OF THE INDEBTEDNESS OR ANY REQUEST FOR ANY
ACTION OR CONSENT BY LENDER.


(G)                TO THE EXTENT THAT BORROWER HAS PERSONAL LIABILITY UNDER THIS
SECTION 9, LENDER MAY EXERCISE ITS RIGHTS AGAINST BORROWER PERSONALLY WITHOUT
REGARD TO WHETHER LENDER HAS EXERCISED ANY RIGHTS AGAINST THE MORTGAGED PROPERTY
OR ANY OTHER SECURITY, OR PURSUED ANY RIGHTS AGAINST ANY GUARANTOR, OR PURSUED
ANY OTHER RIGHTS AVAILABLE TO LENDER UNDER THIS NOTE, THE SECURITY INSTRUMENT,
ANY OTHER LOAN DOCUMENT OR APPLICABLE LAW.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN ANY ACTION TO ENFORCE BORROWER'S PERSONAL LIABILITY UNDER
THIS SECTION 9, BORROWER WAIVES ANY RIGHT TO SET OFF THE VALUE OF THE MORTGAGED
PROPERTY AGAINST SUCH PERSONAL LIABILITY.


10.              VOLUNTARY AND INVOLUNTARY PREPAYMENTS.


(A)                ANY RECEIPT BY LENDER OF PRINCIPAL DUE UNDER THIS NOTE PRIOR
TO THE MATURITY DATE, OTHER THAN PRINCIPAL REQUIRED TO BE PAID IN MONTHLY
INSTALLMENTS PURSUANT TO SECTION 3, CONSTITUTES A PREPAYMENT OF PRINCIPAL UNDER
THIS NOTE.  WITHOUT LIMITING THE FOREGOING, ANY APPLICATION BY LENDER, PRIOR TO
THE MATURITY DATE, OF ANY PROCEEDS OF COLLATERAL OR OTHER SECURITY TO THE
REPAYMENT OF ANY PORTION OF THE UNPAID PRINCIPAL BALANCE OF THIS NOTE
CONSTITUTES A PREPAYMENT UNDER THIS NOTE.


(B)               BORROWER MAY VOLUNTARILY PREPAY ALL OF THE UNPAID PRINCIPAL
BALANCE OF THIS NOTE ON AN INSTALLMENT DUE DATE SO LONG AS BORROWER DESIGNATES
THE DATE FOR SUCH PREPAYMENT IN A NOTICE FROM BORROWER TO LENDER GIVEN AT LEAST
30 DAYS PRIOR TO THE DATE OF SUCH PREPAYMENT.  IF AN INSTALLMENT DUE DATE (AS
DEFINED IN SECTION 1(A)) FALLS ON A DAY WHICH IS NOT A BUSINESS DAY, THEN WITH
RESPECT TO PAYMENTS MADE UNDER THIS SECTION 10 ONLY, THE TERM "INSTALLMENT DUE
DATE" SHALL MEAN THE BUSINESS DAY IMMEDIATELY PRECEDING THE SCHEDULED
INSTALLMENT DUE DATE.


(C)                NOTWITHSTANDING SUBSECTION (B) ABOVE, BORROWER MAY
VOLUNTARILY PREPAY ALL OF THE UNPAID PRINCIPAL BALANCE OF THIS NOTE ON A
BUSINESS DAY OTHER THAN AN INSTALLMENT DUE DATE IF BORROWER PROVIDES LENDER WITH
THE NOTICE SET FORTH IN SUBSECTION (B) AND MEETS THE OTHER REQUIREMENTS SET
FORTH IN THIS SUBSECTION.  BORROWER ACKNOWLEDGES THAT LENDER HAS AGREED THAT
BORROWER MAY PREPAY PRINCIPAL ON A BUSINESS DAY OTHER THAN AN INSTALLMENT DUE
DATE ONLY BECAUSE LENDER SHALL DEEM ANY PREPAYMENT RECEIVED BY LENDER ON ANY DAY
OTHER THAN AN INSTALLMENT DUE DATE TO HAVE BEEN RECEIVED ON THE INSTALLMENT DUE
DATE IMMEDIATELY FOLLOWING SUCH PREPAYMENT AND BORROWER SHALL BE RESPONSIBLE FOR
ALL INTEREST THAT WOULD HAVE BEEN DUE IF THE PREPAYMENT HAD ACTUALLY BEEN MADE
ON THE INSTALLMENT DUE DATE IMMEDIATELY FOLLOWING SUCH PREPAYMENT.


(D)               UNLESS OTHERWISE EXPRESSLY PROVIDED IN THE LOAN DOCUMENTS,
BORROWER MAY NOT VOLUNTARILY PREPAY LESS THAN ALL OF THE UNPAID PRINCIPAL
BALANCE OF THIS NOTE.  IN ORDER TO VOLUNTARILY PREPAY ALL OR ANY PART OF THE
PRINCIPAL OF THIS NOTE, BORROWER MUST ALSO PAY TO LENDER, TOGETHER WITH THE
AMOUNT OF PRINCIPAL BEING PREPAID, (I) ALL ACCRUED AND UNPAID INTEREST DUE UNDER
THIS NOTE, PLUS (II) ALL OTHER SUMS DUE TO LENDER AT THE TIME OF SUCH
PREPAYMENT, PLUS (III) ANY PREPAYMENT PREMIUM CALCULATED PURSUANT TO
SECTION 10(E).


(E)                EXCEPT AS PROVIDED IN SECTION 10(F), A PREPAYMENT PREMIUM
SHALL BE DUE AND PAYABLE BY BORROWER IN CONNECTION WITH ANY PREPAYMENT OF
PRINCIPAL UNDER THIS NOTE DURING THE PREPAYMENT PREMIUM PERIOD.  THE PREPAYMENT
PREMIUM SHALL BE COMPUTED AS FOLLOWS:

(I)                  FOR ANY PREPAYMENT MADE DURING THE YIELD MAINTENANCE
PERIOD, THE PREPAYMENT PREMIUM SHALL BE WHICHEVER IS THE GREATER OF SUBSECTIONS
(A) AND (B) BELOW:

(A)              1.0% OF THE AMOUNT OF PRINCIPAL BEING PREPAID; OR

(B)              THE PRODUCT OBTAINED BY MULTIPLYING:

(1)               THE AMOUNT OF PRINCIPAL BEING PREPAID OR ACCELERATED,

by

(2)               THE EXCESS (IF ANY) OF THE MONTHLY NOTE RATE OVER THE ASSUMED
REINVESTMENT RATE,

by

(3)               THE PRESENT VALUE FACTOR.

For purposes of subsection (B), the following definitions shall apply:

Monthly Note Rate:one-twelfth (1/12) of the Fixed Interest Rate, expressed as a
decimal calculated to five digits.

Prepayment Date:  in the case of a voluntary prepayment, the date on which the
prepayment is made; in the case of the application by Lender of collateral or
security to a portion of the principal balance, the date of such application.

Assumed Reinvestment Rate:  one-twelfth (1/12) of the yield rate, as of the
close of the trading session which is 5 Business Days before the Prepayment
Date, on the Treasury Security, as reported in The Wall Street Journal,
expressed as a decimal calculated to five digits.  In the event that no yield is
published on the applicable date for the Treasury Security, Lender, in its
discretion, shall select the non-callable Treasury Security maturing in the same
year as the Treasury Security with the lowest yield published in The Wall Street
Journal as of the applicable date.  If the publication of such yield rates in
The Wall Street Journal is discontinued for any reason, Lender shall select a
security with a comparable rate and term to the Treasury Security.  The
selection of an alternate security pursuant to this Section shall be made in
Lender’s discretion.

Present Value Factor:  the factor that discounts to present value the costs
resulting to Lender from the difference in interest rates during the months
remaining in the Yield Maintenance Period, using the Assumed Reinvestment Rate
as the discount rate, with monthly compounding, expressed numerically as
follows:

 [1-{1/(1+ARR)}n]/ARR

 

 

n= the number of months remaining in Yield Maintenance Period; provided,
however, if a prepayment occurs on an Installment Due Date, then the number of
months remaining in the Yield Maintenance Period shall be calculated beginning
with the month in which such prepayment occurs and if such prepayment occurs on
a Business Day other than an Installment Due Date, then the number of months
remaining in the Yield Maintenance Period shall be calculated beginning with the
month immediately following the date of such prepayment.

ARR = Assumed Reinvestment Rate

(II)                FOR ANY PREPAYMENT MADE AFTER THE EXPIRATION OF THE YIELD
MAINTENANCE PERIOD BUT DURING THE REMAINDER OF THE PREPAYMENT PREMIUM PERIOD,
THE PREPAYMENT PREMIUM SHALL BE 1.0% OF THE AMOUNT OF PRINCIPAL BEING PREPAID.


(F)                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 10, NO
PREPAYMENT PREMIUM SHALL BE PAYABLE WITH RESPECT TO (I) ANY PREPAYMENT MADE
DURING THE WINDOW PERIOD, OR (II) ANY PREPAYMENT OCCURRING AS A RESULT OF THE
APPLICATION OF ANY INSURANCE PROCEEDS OR CONDEMNATION AWARD UNDER THE SECURITY
INSTRUMENT.


(G)                UNLESS LENDER AGREES OTHERWISE IN WRITING, A PERMITTED OR
REQUIRED PREPAYMENT OF LESS THAN THE UNPAID PRINCIPAL BALANCE OF THIS NOTE SHALL
NOT EXTEND OR POSTPONE THE DUE DATE OF ANY SUBSEQUENT MONTHLY INSTALLMENTS OR
CHANGE THE AMOUNT OF SUCH INSTALLMENTS.


(H)                BORROWER RECOGNIZES THAT ANY PREPAYMENT OF ANY OF THE UNPAID
PRINCIPAL BALANCE OF THIS NOTE, WHETHER VOLUNTARY OR INVOLUNTARY OR RESULTING
FROM AN EVENT OF DEFAULT BY BORROWER, WILL RESULT IN LENDER'S INCURRING LOSS,
INCLUDING REINVESTMENT LOSS, ADDITIONAL EXPENSE AND FRUSTRATION OR IMPAIRMENT OF
LENDER'S ABILITY TO MEET ITS COMMITMENTS TO THIRD PARTIES.  BORROWER AGREES TO
PAY TO LENDER UPON DEMAND DAMAGES FOR THE DETRIMENT CAUSED BY ANY PREPAYMENT,
AND AGREES THAT IT IS EXTREMELY DIFFICULT AND IMPRACTICAL TO ASCERTAIN THE
EXTENT OF SUCH DAMAGES.  BORROWER THEREFORE ACKNOWLEDGES AND AGREES THAT THE
FORMULA FOR CALCULATING PREPAYMENT PREMIUMS SET FORTH IN THIS NOTE REPRESENTS A
REASONABLE ESTIMATE OF THE DAMAGES LENDER WILL INCUR BECAUSE OF A PREPAYMENT. 
BORROWER FURTHER ACKNOWLEDGES THAT THE PREPAYMENT PREMIUM PROVISIONS OF THIS
NOTE ARE A MATERIAL PART OF THE CONSIDERATION FOR THE LOAN, AND THAT THE TERMS
OF THIS NOTE ARE IN OTHER RESPECTS MORE FAVORABLE TO BORROWER AS A RESULT OF THE
BORROWER'S VOLUNTARY AGREEMENT TO THE PREPAYMENT PREMIUM PROVISIONS.


11.              COSTS AND EXPENSES.  TO THE FULLEST EXTENT ALLOWED BY
APPLICABLE LAW, BORROWER SHALL PAY ALL EXPENSES AND COSTS, INCLUDING ATTORNEYS'
FEES AND COSTS INCURRED BY LENDER AS A RESULT OF ANY DEFAULT UNDER THIS NOTE OR
IN CONNECTION WITH EFFORTS TO COLLECT ANY AMOUNT DUE UNDER THIS NOTE, OR TO
ENFORCE THE PROVISIONS OF ANY OF THE OTHER LOAN DOCUMENTS, INCLUDING THOSE
INCURRED IN POST-JUDGMENT COLLECTION EFFORTS AND IN ANY BANKRUPTCY PROCEEDING
(INCLUDING ANY ACTION FOR RELIEF FROM THE AUTOMATIC STAY OF ANY BANKRUPTCY
PROCEEDING) OR JUDICIAL OR NON-JUDICIAL FORECLOSURE PROCEEDING.


12.              FORBEARANCE.  ANY FORBEARANCE BY LENDER IN EXERCISING ANY RIGHT
OR REMEDY UNDER THIS NOTE, THE SECURITY INSTRUMENT, OR ANY OTHER LOAN DOCUMENT
OR OTHERWISE AFFORDED BY APPLICABLE LAW, SHALL NOT BE A WAIVER OF OR PRECLUDE
THE EXERCISE OF THAT OR ANY OTHER RIGHT OR REMEDY.  THE ACCEPTANCE BY LENDER OF
ANY PAYMENT AFTER THE DUE DATE OF SUCH PAYMENT, OR IN AN AMOUNT WHICH IS LESS
THAN THE REQUIRED PAYMENT, SHALL NOT BE A WAIVER OF LENDER'S RIGHT TO REQUIRE
PROMPT PAYMENT WHEN DUE OF ALL OTHER PAYMENTS OR TO EXERCISE ANY RIGHT OR REMEDY
WITH RESPECT TO ANY FAILURE TO MAKE PROMPT PAYMENT.  ENFORCEMENT BY LENDER OF
ANY SECURITY FOR BORROWER'S OBLIGATIONS UNDER THIS NOTE SHALL NOT CONSTITUTE AN
ELECTION BY LENDER OF REMEDIES SO AS TO PRECLUDE THE EXERCISE OF ANY OTHER RIGHT
OR REMEDY AVAILABLE TO LENDER.


13.              WAIVERS.  BORROWER AND ALL ENDORSERS AND GUARANTORS OF THIS
NOTE AND ALL OTHER THIRD PARTY OBLIGORS WAIVE PRESENTMENT, DEMAND, NOTICE OF
DISHONOR, PROTEST, NOTICE OF ACCELERATION, NOTICE OF INTENT TO DEMAND OR
ACCELERATE PAYMENT OR MATURITY, PRESENTMENT FOR PAYMENT, NOTICE OF NONPAYMENT,
GRACE, AND DILIGENCE IN COLLECTING THE INDEBTEDNESS.


14.              LOAN CHARGES.  NEITHER THIS NOTE NOR ANY OF THE OTHER LOAN
DOCUMENTS SHALL BE CONSTRUED TO CREATE A CONTRACT FOR THE USE, FORBEARANCE OR
DETENTION OF MONEY REQUIRING PAYMENT OF INTEREST AT A RATE GREATER THAN THE
MAXIMUM INTEREST RATE.  IF ANY APPLICABLE LAW LIMITING THE AMOUNT OF INTEREST OR
OTHER CHARGES PERMITTED TO BE COLLECTED FROM BORROWER IN CONNECTION WITH THE
LOAN IS INTERPRETED SO THAT ANY INTEREST OR OTHER CHARGE PROVIDED FOR IN ANY
LOAN DOCUMENT, WHETHER CONSIDERED SEPARATELY OR TOGETHER WITH OTHER CHARGES
PROVIDED FOR IN ANY OTHER LOAN DOCUMENT, VIOLATES THAT LAW, AND BORROWER IS
ENTITLED TO THE BENEFIT OF THAT LAW, THAT INTEREST OR CHARGE IS HEREBY REDUCED
TO THE EXTENT NECESSARY TO ELIMINATE THAT VIOLATION.  THE AMOUNTS, IF ANY,
PREVIOUSLY PAID TO LENDER IN EXCESS OF THE PERMITTED AMOUNTS SHALL BE APPLIED BY
LENDER TO REDUCE THE UNPAID PRINCIPAL BALANCE OF THIS NOTE. FOR THE PURPOSE OF
DETERMINING WHETHER ANY APPLICABLE LAW LIMITING THE AMOUNT OF INTEREST OR OTHER
CHARGES PERMITTED TO BE COLLECTED FROM BORROWER HAS BEEN VIOLATED, ALL
INDEBTEDNESS THAT CONSTITUTES INTEREST, AS WELL AS ALL OTHER CHARGES MADE IN
CONNECTION WITH THE INDEBTEDNESS THAT CONSTITUTE INTEREST, SHALL BE DEEMED TO BE
ALLOCATED AND SPREAD RATABLY OVER THE STATED TERM OF THIS NOTE.  UNLESS
OTHERWISE REQUIRED BY APPLICABLE LAW, SUCH ALLOCATION AND SPREADING SHALL BE
EFFECTED IN SUCH A MANNER THAT THE RATE OF INTEREST SO COMPUTED IS UNIFORM
THROUGHOUT THE STATED TERM OF THIS NOTE. 


15.              COMMERCIAL PURPOSE.  BORROWER REPRESENTS THAT BORROWER IS
INCURRING THE INDEBTEDNESS SOLELY FOR THE PURPOSE OF CARRYING ON A BUSINESS OR
COMMERCIAL ENTERPRISE, AND NOT FOR PERSONAL, FAMILY, HOUSEHOLD, OR AGRICULTURAL
PURPOSES.


16.              COUNTING OF DAYS.  EXCEPT WHERE OTHERWISE SPECIFICALLY
PROVIDED, ANY REFERENCE IN THIS NOTE TO A PERIOD OF "DAYS" MEANS CALENDAR DAYS,
NOT BUSINESS DAYS.


17.              GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY THE LAW OF THE
PROPERTY JURISDICTION.


18.              CAPTIONS.  THE CAPTIONS OF THE SECTIONS OF THIS NOTE ARE FOR
CONVENIENCE ONLY AND SHALL BE DISREGARDED IN CONSTRUING THIS NOTE.


19.              NOTICES; WRITTEN MODIFICATIONS.  


(A)                ALL NOTICES, DEMANDS AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN PURSUANT TO THIS NOTE SHALL BE GIVEN IN ACCORDANCE WITH
SECTION 31 OF THE SECURITY INSTRUMENT. 


(B)               ANY MODIFICATION OR AMENDMENT TO THIS NOTE SHALL BE
INEFFECTIVE UNLESS IN WRITING SIGNED BY THE PARTY SOUGHT TO BE CHARGED WITH SUCH
MODIFICATION OR AMENDMENT; PROVIDED, HOWEVER, IN THE EVENT OF A TRANSFER UNDER
THE TERMS OF THE SECURITY INSTRUMENT THAT REQUIRES LENDER'S CONSENT, ANY OR SOME
OR ALL OF THE MODIFICATIONS TO MULTIFAMILY NOTE SET FORTH IN EXHIBIT A TO THIS
NOTE MAY BE MODIFIED OR RENDERED VOID BY LENDER AT LENDER'S OPTION, BY NOTICE TO
BORROWER AND THE TRANSFEREE, AS A CONDITION OF LENDER'S CONSENT.


20.              CONSENT TO JURISDICTION AND VENUE.  BORROWER AGREES THAT ANY
CONTROVERSY ARISING UNDER OR IN RELATION TO THIS NOTE MAY BE LITIGATED IN THE
PROPERTY JURISDICTION.  THE STATE AND FEDERAL COURTS AND AUTHORITIES WITH
JURISDICTION IN THE PROPERTY JURISDICTION SHALL HAVE JURISDICTION OVER ALL
CONTROVERSIES THAT SHALL ARISE UNDER OR IN RELATION TO THIS NOTE.  BORROWER
IRREVOCABLY CONSENTS TO SERVICE, JURISDICTION, AND VENUE OF SUCH COURTS FOR ANY
SUCH LITIGATION AND WAIVES ANY OTHER VENUE TO WHICH IT MIGHT BE ENTITLED BY
VIRTUE OF DOMICILE, HABITUAL RESIDENCE OR OTHERWISE.  HOWEVER, NOTHING IN THIS
NOTE IS INTENDED TO LIMIT ANY RIGHT THAT LENDER MAY HAVE TO BRING ANY SUIT,
ACTION OR PROCEEDING RELATING TO MATTERS ARISING UNDER THIS NOTE IN ANY COURT OF
ANY OTHER JURISDICTION.


21.              WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A) AGREES
NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE
OR THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE
OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO
SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY
AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.


22.              STATE-SPECIFIC PROVISIONS. CONSISTENT WITH THE PROVISIONS OF
SECTION 7 PERTAINING TO REQUIREMENTS OF APPLICABLE LAW, THE FIRST SENTENCE OF
SECTION 7 IS MODIFIED TO READ AS FOLLOWS:  "IF ANY MONTHLY INSTALLMENT OF
INTEREST OR PRINCIPAL AND INTEREST OR OTHER AMOUNT PAYABLE UNDER THIS NOTE OR
UNDER THE SECURITY INSTRUMENT OR ANY OTHER LOAN DOCUMENT IS NOT RECEIVED BY
LENDER WITHIN FIFTEEN (15) DAYS AFTER THE INSTALLMENT OR AMOUNT IS DUE, BORROWER
SHALL PAY TO LENDER, IMMEDIATELY AND WITHOUT DEMAND BY LENDER, A LATE CHARGE
EQUAL TO FOUR PERCENT (4%) OF SUCH INSTALLMENT OR OTHER AMOUNT DUE."

ATTACHED EXHIBIT.  The Exhibit noted below, if marked with an "X" in the space
provided, is attached to this Note: 

X

 

Exhibit A

Modifications to Multifamily Note

IN WITNESS WHEREOF, and in consideration of the Lender's agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative. Borrower intends that this Note
shall be deemed to be signed and delivered as a sealed instrument.


NATIONAL PROPERTY INVESTORS 8, A CALIFORNIA
LIMITED PARTNERSHIP,
a California limited partnership


 

By:       NPI Equity Investments, Inc., a Florida corporation, its general
partner

 

 

 

By:  /s/Patti K. Fielding

Patti K. Fielding

Executive Vice President and Treasurer

 

 


 

PAY TO THE ORDER OF FEDERAL HOME LOAN MORTGAGE CORPORATION, WITHOUT RECOURSE.

 

CAPMARK BANK, a Utah industrial bank

 

 

 

By:  /s/Max W. Foore

Max W. Foore

Limited Signer